Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Action is in response to application filed on 12/16/2021. 
Claims 1-20 are pending in this application.
Claims 1 have been amended.
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant amended the claims based on the Allowable Subject Matter indicated in the Final Action (12/16/2021). The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “in response to determining that the real-time load on the first Internet uplink circuit does meet the threshold condition and the quality of user traffic, distributing, by one or more processors, traffic corresponding to executing the received request to utilize the Internet- accessible resource to a second Internet uplink circuit that is provisioned to a second CSP; storing connectivity threshold information for the first CSP uplink circuit and the second CSP uplink circuit in a database for load management, including bandwidth utilization threshold, user traffic speed connection speed, load on a circuit, and metrics associated with quality of service and user traffic; and parsing a received request from a client device to identify information indicating the first CSP uplink circuit and the second CSP uplink circuit, the received request includes metadata associated with the request” as recited in claim 1 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is (571) 272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on (571) 272-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/S. L./
Examiner, Art Unit 2446



/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446